—In an action to recover damages *411for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Golden, J.), entered September 29, 1997, which, upon a jury verdict on the issue of liability in favor of the defendant and against him, dismissed the complaint.
Ordered that the judgment is affirmed, without costs or disbursements.
We do not find that the jury’s verdict should be set aside as being contrary to the weight of the evidence. It cannot be said that the jury’s finding of no negligence in this “trip and fall” case could not be reached “on any fair interpretation of the evidence” (Nordhauser v New York City Health & Hosps. Corp., 176 AD2d 787, 789; see also, Thoreson v Penthouse Intl., 80 NY2d 490, 495; Nicastro v Park, 113 AD2d 129, 135). Further, the court’s jury instructions regarding negligence were adequate to apprise the jury of the appropriate legal standards for evaluating the plaintiff’s claims on this record (cf., J.R. Loftus, Inc. v White, 85 NY2d 874, 876).
The plaintiff’s remaining contention does not warrant disturbing the verdict. Miller, J. P., Pizzuto, Friedmann and Goldstein, JJ., concur.